DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In view of the appeal brief filed on 02/11/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of dependent claims 11 and 12 are recited in independent claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-12, 18, 23 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (DE 102012023394 A1) in view of Fochtman (US Patent Number 6,431,474) and further in view of Derenthal (DE 10 2008 040 550 A1).

an electromagnetic actuator including a magnetic circuit, wherein: 
the magnetic circuit includes a solenoid (solenoid 60), an internal pole (core 66), and a magnet armature (anchor 68) that cooperates with the solenoid and the internal pole; and
the magnetic circuit is configured to generate a controlled force action between the internal pole and the magnet armature when the electromagnetic actuator is activated with at least one of an activated current and an activated voltage; and
a valve sleeve (tubular member 22) that has over its entire length (a) paramagnetic material properties in and outside an area of a gap between the internal pole and the magnet armature [via paramagnetic separation section 26] or (b) paramagnetic material properties in the area of the gap between the internal pole and the magnet armature or ferromagnetic material properties outside the area of the gap [via ferromagnetic first and second pipe sections 24, 28];
wherein the valve sleeve is implemented as a part having the paramagnetic material properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap, and is formed by a process that includes annealing outside of the area of the gap, wherein the annealing is in a temperature range between 350°C and 700°C [0024-0025]. 
Seitter does not disclose the magnetic flux is maximized in the gap. 
Fochtman discloses an injector (injector 10) that has a gap (working gap 15) between an internal pole (inlet connector 18) and a magnet armature (armature 14), wherein a magnetic flux is maximized in the gap (Col. 4, lines 28-45) (Col. 5, lines 22-24). 
Fochtman teaches that the concentration of magnetic flux in the working gap 15 facilitates significantly improved control over the movement of the armature and needle 16 through the magnetic 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maximize the magnetic flux in the gap disclosed by Seitter, as disclosed and taught by Fochtman to reduce magnetic flux leakage in the gap thereby improving control over the movement of the armature and the valve needle. 
Seitter, as modified by Fochtman, does not disclose wherein the valve sleeve is implemented as a deep-drawn part; and is formed by a process that includes subjecting the gap to cooling while the area outside the gap is annealed. 
Derenthal discloses a valve sleeve that is implemented as a deep-drawn part having the paramagnetic properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap; and is formed by a process that includes annealing outside of the area of the gap while the gap is subjected to cooling [Abstract] [0021] [0026] [wherein it is understood that annealing step/process includes heat treatment and subsequent cooling, and wherein cooling outside a controlled environment includes cooling with air containing nitrogen at a lower temperature than the heat treatment process]. 
Derenthal teaches that this valve sleeve structure is ideal for use in an electromagnetic valve [0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to constitute the valve sleeve disclosed by Seitter as a deep drawn part as disclosed by Derenthal for use in the electromagnetic valve disclosed by Seitter and Fochtman. 

Seitter, as modified by Fochtman, does not disclose wherein the valve sleeve is implemented as a deep-drawn part; and is formed by a process that includes subjecting the gap to cooling while the area outside the gap is annealed. 
Derenthal discloses a valve sleeve that is implemented as a deep-drawn part having the paramagnetic properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap; and is formed by a process that includes annealing outside of the area of the gap while the gap is subjected to cooling [Abstract] [0021] [0026] [wherein it is understood that annealing step/process includes heat treatment and subsequent cooling, and wherein cooling outside a controlled environment includes cooling with air containing nitrogen at a lower temperature than the heat treatment process]. 
Derenthal teaches that this valve sleeve structure is ideal for use in an electromagnetic valve [0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to constitute the valve sleeve disclosed by Seitter as a deep drawn part as disclosed by Derenthal for use in the electromagnetic valve disclosed by Seitter and Fochtman. 
Regarding claims 18 and 23, Seitter further discloses wherein the injector is configured for injecting a fuel fluid [0023].

 Seitter, as modified by Fochtman, does not disclose wherein the valve sleeve is implemented as a deep-drawn part; and is formed by a process that includes subjecting the gap to cooling while the area outside the gap is annealed.
Derenthal discloses a method of producing a valve sleep that includes annealing the valve sleep outside the area of a gap and cooling the gap area during the annealing [Abstract] [0021] [0026].
Derenthal teaches that this valve sleeve structure is ideal for use in an electromagnetic valve [0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve sleeve disclosed by Seitter for the valve sleeve disclosed by Derenthal for use in the electromagnetic valve disclosed by Seitter and Fochtman. 
Regarding claim 24, Seitter discloses a method for manufacturing an injector (electromagnetically switchable injection valve 56) for injecting a fluid into an intake manifold or into a combustion chamber of a cylinder of an internal combustion engine [0023], the method comprising: 
providing an electromagnetic actuator including a magnetic circuit, wherein: 
the magnetic circuit includes a solenoid (solenoid 60), an internal pole (core 66), and a magnet armature (anchor 68) that cooperates with the solenoid and the internal pole; 
there is a gap (working air gap 70) between the internal pole and the magnet armature; and

producing a valve sleeve (tubular member 22); and
arranging at least a part of the electromagnetic actuator in the valve sleeve, wherein the valve sleeve is produced and arranged relative to the electromagnetic actuator so that the valve sleeve has over its entire length (a) paramagnetic material properties in and outside an area of the gap [via paramagnetic separation section 26] between the internal pole and the magnet armature or (b) paramagnetic material properties in the area of the gap between the internal pole and the magnet armature or (c) ferromagnetic material properties outside of the area of the gap [via ferromagnetic first and second pipe sections 24, 28];
wherein the valve sleeve is implemented as a part having the paramagnetic material properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap, and is formed by a process that includes annealing outside of the area of the gap, wherein the annealing is in a temperature range between 350°C and 700°C [0024-0025].  
Seitter does not disclose the magnetic flux is maximized in the gap. 
Fochtman discloses an injector (injector 10) that has a gap (working gap 15) between an internal pole (inlet connector 18) and a magnet armature (armature 14), wherein a magnetic flux is maximized in the gap (Col. 4, lines 28-45) (Col. 5, lines 22-24). 
Fochtman teaches that the concentration of magnetic flux in the working gap 15 facilitates significantly improved control over the movement of the armature and needle 16 through the magnetic field (Col. 5, lines 24-27). Fochtman also teaches that this has the effect of reducing the amount of flux leakage which allows for increased effective use of the magnetic field to open the valve when compared to injectors of the prior art (Col. 5, lines 14-22). 

Seitter, as modified by Fochtman, does not disclose wherein the valve sleeve is implemented as a deep-drawn part; and is formed by a process that includes subjecting the gap to cooling while the area outside the gap is annealed. 
Derenthal discloses a valve sleeve that is implemented as a deep-drawn part having the paramagnetic properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap; and is formed by a process that includes annealing outside of the area of the gap while the gap is subjected to cooling [Abstract] [0021] [0026] [wherein it is understood that annealing step/process includes heat treatment and subsequent cooling, and wherein cooling outside a controlled environment includes cooling with air containing nitrogen at a lower temperature than the heat treatment process]. 
Derenthal teaches that this valve sleeve structure is ideal for use in an electromagnetic valve [0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to constitute the valve sleeve disclosed by Seitter as a deep drawn part as disclosed by Derenthal for use in the electromagnetic valve disclosed by Seitter and Fochtman. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (DE 102012023394 A1) in view of Fochtman (US Patent Number 6,431,474) in view of Derenthal (DE 10 2008 040 550 A1) and further in view of Voss (WO 2012/159908 A1).

Voss discloses a valve sleeve implemented as a deep-drawn thin metal sheet and teaches that this construction allows pressure equalization holes to be easily manufactured. Voss further teaches that the resulting solenoid valve is reduced in size and cost [Abstract, Advantage]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the valve sleeve disclosed by Seitter as a deep drawn thin metal sheet as taught by Voss, to reduce size and cost of the valve and to easily manufacture pressure-equalization holes if desired.  
Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (DE 102012023394 A1) in view of Fochtman (US Patent Number 6,431,474) in view of Derenthal (DE 10 2008 040 550 A1) and further in view of Galkin (RU 2513507 C1).
Regarding claims 13 and 27, Seitter, Fochtman and Derenthal disclose the injector of claim 8 and the method of claim 25 as discussed above, but do not explicitly disclose the cooling is with cooled nitrogen.
Derenthal teaches that a temperature suitable support is provided to portion 62 during the annealing process that results in the section exhibiting nonmagnetic or partially magnetic properties, i.e. paramagnetism, and while adjacent sections are either partially or fully magnetic such as ferromagnetic [0025-0027]. 
Galkin teaches that it is known in the art that the formation of paramagnetic and ferromagnetic zones in an austenitic-martensitic alloy depends on local temperature effects on different portions of the alloy material. Galkin teaches that annealing to form the local paramagnetic regions involves heat treatment followed by natural cooling of those regions. It is understood that natural cooling involves cooling with atmospheric air, a majority of which is nitrogen. 
. 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (DE 102012023394 A1) in view of Fochtman (US Patent Number 6,431,474) in view of Derenthal (DE 10 2008 040 550 A1) and further in view of Gray (US Patent Number 4,247,052).
Regarding claims 14-15, Seitter, Fochtman and Derenthal disclose the injector of claim 8 as discussed above, but do not disclose the valve spring with a spring force greater than 4 N or greater than 4.5 N. 
Gray discloses an electromagnetic fuel injector with a force of the return spring as installed of 7.8 N. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the spring disclosed by Gray in the injector disclosed by Seitter and Fochtman since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617F 2d 272, 205 USPQ 215 (CCPA 1980).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (DE 102012023394 A1) in view of Fochtman (US Patent Number 6,431,474) in view of Derenthal (DE 10 2008 040 550 A1) and further in view of Caley (WO 2007/090228 A1).
Regarding claims 16-17, Seitter, Fochtman and Derenthal disclose the injector of claim 8 as discussed above but do not disclose wherein the electromagnetic actuator is activated in a controlled manner based on information about at least one of at least one operating state of the injector and at least one state change of the injector determined by: 

detecting a chronological profile of at least one electrical operating variable of the electromagnetic actuator based on the feedback signal; and
obtaining the information based on the detected chronological profile. 
Caley discloses an electromagnetic actuator [including solenoid coil 40] activated in a controlled manner based on information about at least one of at least one operating state of an injector and at least one state change of the injector determined by: 
obtaining a feedback signal [Page 9, lines 25-31] [Page 10, lines 7-17];
detecting a chronological profile of at least one electrical operating variable of the electromagnetic actuator based on the feedback signal; and
obtaining the information based on the detected chronological profile; 
wherein the electromagnetic actuator is activated in the controlled manner based on the information about the at least one state change of the injector, the information being at least one of an opening point in time of the injector and a closing point in time of the injector [Page 12, line 29-Page 13, line 13].
Caley teaches that electromagnetic actuators of the prior art are subject to the problem of "hard landing" of the valve stem, which is disadvantageous due to high noise, increased fatigue stresses and poor noise-vibration-harshness (NVH) characteristics [Page 1, lines 18-28]. Caley teaches that “On closure of the valve, the solenoid current is advantageously reduced in a controlled manner to reduce the closing velocity of the valve element. This is another aspect addressed to the object of NVH reduction” [Page 5, lines 6-8]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the electromagnetic actuator .
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (DE 102012023394 A1) in view of Fochtman (US Patent Number 6,431,474) in view of Caley (WO 2007/090228 A1) and further in view of Derenthal (DE 10 2008 040 550 A1).
Regarding claims 19-21, Seitter discloses an injector (electromagnetically switchable injection valve 56) for injecting a fluid into an intake manifold or into a combustion chamber of a cylinder of an internal combustion engine [0023], the injector comprising: 
an electromagnetic actuator including a magnetic circuit, wherein: 
the magnetic circuit includes a solenoid (solenoid 60), an internal pole (core 66), and a magnet armature (anchor 68) that cooperates with the solenoid and the internal pole; and
the magnetic circuit is configured to generate a controlled force action between the internal pole and the magnet armature when the electromagnetic actuator is activated with at least one of an activated current and an activated voltage; and
a valve sleeve (tubular member 22) that has over its entire length (a) paramagnetic material properties in and outside an area of a gap between the internal pole and the magnet armature [via paramagnetic separation section 26] or (b) paramagnetic material properties in the area of the gap between the internal pole and the magnet armature or ferromagnetic material properties outside the area of the gap [via ferromagnetic first and second pipe sections 24, 28];
wherein the valve sleeve is implemented as a part having the paramagnetic material properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap, and is formed by a process that includes annealing outside of the area of the gap, wherein the annealing is in a temperature range between 350°C and 700°C [0024-0025]. 
Seitter does not disclose the magnetic flux is maximized in the gap. 

Fochtman teaches that the concentration of magnetic flux in the working gap 15 facilitates significantly improved control over the movement of the armature and needle 16 through the magnetic field (Col. 5, lines 24-27). Fochtman also teaches that this has the effect of reducing the amount of flux leakage which allows for increased effective use of the magnetic field to open the valve when compared to injectors of the prior art (Col. 5, lines 14-22). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maximize the magnetic flux in the gap disclosed by Seitter, as disclosed and taught by Fochtman to reduce magnetic flux leakage in the gap thereby improving control over the movement of the armature and the valve needle. 
Seitter and Fochtman do not disclose the steps of obtaining, by processing circuitry, a feedback signal;
detecting, by the processing circuitry, a chronological profile of at least one electrical operating variable of an electromagnetic actuator based on the feedback signal;
based on the detected chronological profile, determining, by the processing circuitry, information about at least one of at least one operating state of an injector and at least one state change of an injector for injecting fluid into an intake manifold or into a combustion chamber of a cylinder of an internal combustion engine; and
activating, by the processing circuitry, the electromagnetic actuator in a controlled manner based on the information;

wherein the detected chronological profile is detected during a test activation of the injector;
wherein the injector is configured to injecting a fuel fluid. 
Caley discloses a method comprising obtaining, by processing circuitry, a feedback signal [Page 9, lines 25-31] [Page 10, lines 7-17];
detecting, by the processing circuitry, a chronological profile of at least one electrical operating variable of an electromagnetic actuator based on the feedback signal;
based on the detected chronological profile, determining, by the processing circuitry, information about at least one of at least one operating state of an injector and at least one state change of an injector for injecting fluid into an intake manifold or into a combustion chamber of a cylinder of an internal combustion engine; and
activating, by the processing circuitry, the electromagnetic actuator in a controlled manner based on the information;
wherein the electromagnetic actuator is activated in the controlled manner based on the information about the at least one state change of the injector, the information being at least one of an opening point in time of the injector and a closing point in time of the injector [Page 12, line 29-Page 13, line 13];
wherein the detected chronological profile is detected during a test activation of the injector [Page 11, line 25-Page 12, line 2];
wherein the injector is configured to injecting a fuel fluid [Title] [Abstract]. 
Caley teaches that electromagnetic actuators of the prior art are subject to the problem of "hard landing" of the valve stem, which is disadvantageous due to high noise, increased fatigue stresses and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the electromagnetic actuator disclosed by Caley with the injector disclosed by Seitter and Fochtman to at least reduce noise and vibration produced by closing of the injector valve stem.
Seitter, as modified by Fochtman, does not disclose wherein the valve sleeve is implemented as a deep-drawn part; and is formed by a process that includes subjecting the gap to cooling while the area outside the gap is annealed. 
Derenthal discloses a valve sleeve that is implemented as a deep-drawn part having the paramagnetic properties in the area of the gap and the ferromagnetic material properties outside of the area of the gap; and is formed by a process that includes annealing outside of the area of the gap while the gap is subjected to cooling [Abstract] [0021] [0026] [wherein it is understood that annealing step/process includes heat treatment and subsequent cooling, and wherein cooling outside a controlled environment includes cooling with air containing nitrogen at a lower temperature than the heat treatment process]. 
Derenthal teaches that this valve sleeve structure is ideal for use in an electromagnetic valve [0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to constitute the valve sleeve disclosed by Seitter as a deep drawn part as disclosed by Derenthal for use in the electromagnetic valve disclosed by Seitter and Fochtman. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747